Citation Nr: 1127801	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran was scheduled for a Board hearing at the RO in Cleveland, Ohio in June 2010.  However in a June 2010 statement the Veteran requested to be rescheduled for a later hearing.  The Veteran was rescheduled for a Board hearing in February 2011.  A February 2011 statement by the Veteran cancelled the hearing and requested the Board wait 90 days to make a decision on his claim.  Accordingly, the appellant's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2010).  As 90 days have passed since the Veteran's February 2011 request for an extension, the appeal is properly before the Board.

The Board notes that in a February 2011 statement, the Veteran raised the issue of entitlement to service connection for diabetes, to include as secondary to herbicide exposure.  However, the issue of entitlement to service connection for diabetes has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.	A March 2003 rating decision denied the Veteran's claim of service connection for a lumbar spine disability as there was no evidence establishing a nexus between a lumbar spine disability and service.

2.	Evidence received since the March 2003 rating decision is cumulative of the evidence of record at the time of the March 2003 RO denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	The March 2003 rating decision which denied the Veteran's claim of service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.	New and material evidence has not been submitted for the claim of entitlement to service connection for a lumbar spine disability and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in November 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the November 2006 letter.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a lumbar spine disability.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The appellant brought a prior claim for service connection for a lumbar spine disability in June 2001.  The claim was denied in a March 2003 RO decision, of which the appellant was notified in the following month.  The Veteran did not appeal this decision and the March 2003 RO decision is final.  38 U.S.C.A. §§ 7103, 7105.  The appellant filed his petition to reopen his claim in October 2006.

At the time of the March 2003 denial, the evidence of record included service treatment records, VA treatment records, and the Veteran's personal statements.  The Board determined there was no evidence to show the Veteran's lumbar spine disability was related to service or a service-connected disability, or had manifested within one year of separation of service.  See March 2003 rating decision.  The RO considered the Veteran's statements that he walks on the lateral part of his foot and this has affected his back.  The RO also considered VA treatment records which diagnosed mild scoliosis and degenerative joint disease.  See e.g., March 1999 VA treatment record.

Following his application to reopen his claim, the Veteran submitted evidence including personal statements and VA treatment records.  As discussed below, reopening is not warranted on the basis of this evidence.

The Veteran's personal statements repeat that he believes his lumbar spine disability was caused by his service-connect left foot disability.  See e.g., March 2008 VA Form 9.  However, there is still no competent evidence that the Veteran's current lumbar spine disability is related to service, or that it was caused or aggravated by his service-connected left foot disability.  The Board also notes there is no evidence that the Veteran's lumbar spine disability manifested within one year of separation from service.  To the contrary, a May 2007 VA treatment record reiterated that the Veteran first experienced back pain in August 1993 when he was lifting weights, over 20 years after separation from service.  

The evidence provided by the appellant after the March 2003 rating decision is either duplicative of evidence previously considered or does not pertain to the grounds of the prior, final denial.  The VA treatment records indicate the severity of the Veteran's current lumbar spine disability.  See e.g., January 2007 VA treatment record noting degenerative changes and spinal stenosis.  The Veteran was also afforded a VA examination in December 2006 for his service-connected left foot disability.  The examiner did not provide an opinion that the Veteran's lumbar spine disability was caused by his left foot disability.  A July 2004 VA orthopedic record also noted the Veteran's lumbar spine disability and determined that it was not related to service because his arthritis was a naturally occurring phenomenon.  The VA records are duplicative in that they indicate the Veteran suffers from a lumbar spine disability for which he receives treatment.  See e.g., October 2006 and September 2007 VA treatment records.  The VA treatment records are new, in that they show the extent of the Veteran's lumbar spine problems and were not previously considered.  However, they are not material because they still do not show the Veteran's lumbar spine disability was caused by active duty or his service-connected left foot disability.

The Board finds that new and material evidence has not been received to establish a nexus between service, or a service-connected disability, and the Veteran's lumbar spine disability.  The petition to reopen the claim of service connection for a lumbar spine disability is denied.  See 38 C.F.R. § 3.156(a).

As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen a claim of entitlement to service connection for a lumbar spine disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim of service connection for a lumbar spine disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


